Citation Nr: 0829881	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to recognition as a "child" of the veteran 
on the basis of permanent incapacity for self-support prior 
to attaining the age of 18 years for purposes of establishing 
basic eligibility for non-service-connected death pension 
benefits. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1977 and from January 1978 to October 1978.  The veteran died 
in March 1990 and the appellant is her surviving son.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied service connection for the cause of the 
veteran's death.  

A June 2004 rating decision determined that permanent 
incapacity for self-support was not established for the 
appellant.

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims 
file.

The case was remanded to the RO by the Board in April 2007 
for additional development and adjudicative action.  

The issue of entitlement to recognition as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 years for purposes of 
establishing basic eligibility for non-service-connected 
death pension benefits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's death certificate reveals that she died in 
March 1990 from respiratory failure due to (or as a 
consequence of) pneumonia, due to (or as a consequence of) 
malignant cachexia secondary to bowel obstruction and 
cervical carcinoma.

2.  Neither a respiratory failure, pneumonia, cancer, nor a 
bowel obstruction were present in service or for many years 
after service, and they are not related to service or any 
disability of service origin.


CONCLUSION OF LAW

A disability of service origin did not cause or materially 
contribute to the veteran's death and the criteria for 
service connection for the cause of the veteran's death have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2004

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of service connection for the cause of the veteran's 
death is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

That notwithstanding, the RO did advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection in letters dated March 2006 
and May 2007, after the initial adjudication.  The letters 
were followed by a supplemental statement of the case issued 
in May 2008.  

Moreover, the notices provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue of service 
connection for the cause of the veteran's death have been 
obtained and associated with the claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim of service connection for the cause of 
the veteran's death at this time.

II.  Service Connection - Cause of Death

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 6 Vet. 
App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).  There are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  38 C.F.R. § 3.312(c)(4).  The regulation further 
notes that, even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  It would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The appellant has provided no specific contentions regarding 
his claim that the veteran's death was related to service.  
Instead, the appellant believes he is entitled to benefits as 
the veteran's surviving son with disabilities.  The appellant 
testified that the veteran, his mother, was still on active 
duty when she became pregnant, and that he was born with 
physical and mental disabilities for which he should be 
awarded benefits.  The appellant has never alleged, nor does 
the evidence show, that the veteran's cause of death had 
anything whatsoever to do with the veteran's service.

The veteran had active service from January 1974 to January 
1977 and from January 1978 to October 1978.  The service 
records are negative for findings, complaints, or diagnosis 
of chronic respiratory failure, pneumonia, cancer or bowel 
obstruction.  Although the service medical records reflect 
that the veteran had acute respiratory disease, a bout with 
bronchitis, and typical acute upper respiratory infections 
and complaints of intestinal problems, there is absolutely no 
evidence whatsoever showing that the veteran suffered from 
chronic problems of this nature, or that any of the veteran's 
colds during service were in any way linked to her cause of 
death.  Furthermore, there is no continuity of symptomatology 
after service to indicate that the bowel obstruction and/or 
pneumonia at the time of death, over ten years after 
discharge from service, had any relation to any acute illness 
in service.  

Post-service, the veteran did not apply for, nor was she 
granted, service connection for any disabilities.  The 
veteran applied for, and received, non-service-connected 
pension benefits in June 1989 just after being diagnosed with 
cervical cancer.  

The veteran died in March 1990, and the death certificate 
lists the cause of death as respiratory failure due to (or as 
a consequence of) pneumonia, due to (or as a consequence of) 
malignant cachexia secondary to bowel obstruction and 
cervical carcinoma.  The record shows that the veteran was 
diagnosed with cervical cancer in November 1988.  By that 
time, the cancer had already progressed to Stage 3B.  Her 
health deteriorated rapidly and she passed away in March 
1990.  

The appellant has not provided or identified any medical 
opinions from those who have the requisite medical background 
that would qualify as probative medical evidence regarding a 
nexus between the veteran's death-causing disabilities and 
service.  Essentially, the record contains no evidence of 
probative value that could be construed as supporting the 
appellant's implicit contention that the veteran's ultimate 
demise in March 1990 was related to her period of service 
that ended in 1978.

To some extent, the appellant appears to be raising an 
argument couched in equity.  While sympathetic to the 
appellant, the Board is nonetheless bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994). This case has been decided based 
on the application of the law to the pertinent facts.  See 
Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].

Importantly, however, the appellant's assertions regarding 
his own disabilities and entitlement to death benefits are 
addressed in the remand portion of this document.  

The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death; 
there is no doubt to be resolved; and service connection for 
the cause of the veteran's death is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

The appellant maintains that he is entitled to VA benefits as 
a disabled child of the veteran.  In other words, the 
appellant seeks non-service-connected death pension.  

According to VA law, the term "child of the veteran" means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child and who is under the age of 18 years; 
before reaching the age of 18 years, became permanently 
incapable of self-support ; or, after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23) is pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

The appellant was born in February 1979; thus, he is now 29 
year old.  As such, in order to be considered a "child" for 
purposes of establishing basic entitlement to death benefits, 
the appellant must show that he was permanently incapable of 
self support prior to the age of 18.  

In a June 2004 rating decision, the RO determined that 
permanent incapacity for self-support was not established.  
The record, however, clearly shows that the veteran began 
receiving Social Security benefits and/or Supplemental 
Security Income (SSI) as early as 1981, at age 2.  Moreover, 
there is evidence to suggest that the veteran suffers from 
cognitive impairment as well as physical handicaps.  In an 
April 1990 claim for death benefits, the appellant's guardian 
at that time indicated that the appellant was born with fetal 
alcohol syndrome.  

In the appellant's June 2005 VA Form 9, he specifically 
disagreed with the RO's finding that he was not disabled 
before his mother passed away.  The appellant reiterated his 
assertions in this regard at his personal hearing in June 
2006.  It is well-established that VA must construe NODs and 
Substantive Appeals liberally.  As the Court noted in Gomez 
v. Principi, 17 Vet App. 369 (2003), a case involving the 
liberal construction of what constitutes a valid Substantive 
Appeal, to construe otherwise would raise serious fair 
process issues, especially in light of the nonadversarial and 
pro-claimant adjudication system.  Considering the totality 
of circumstances presented, the VA Form 9 received in June 
2005, meets the requirements for a valid NOD as to the RO's 
June 2004 determination.  

The RO has not yet issued a Statement of the Case as to the 
issue of entitlement to recognition as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 years for purposes of 
establishing basic eligibility for non-service-connected 
death pension benefits. 

As such, the RO is now required to send the appellant a 
Statement of the Case as to this issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  When a Notice 
of Disagreement has been submitted, the appellant is entitled 
to a Statement of the Case.  The failure to issue a Statement 
of the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

After undertaking appropriate 
development, including consideration of 
the appellant's receipt of SSI since 
childhood, as well as his current 
cognitive functioning given the 
indication of fetal alcohol syndrome, 
provide the appellant with a Statement of 
the Case as to the issue of entitlement 
to recognition as a "child" of the 
veteran on the basis of permanent 
incapacity for self-support prior to 
attaining the age of 18 years for 
purposes of establishing basic 
eligibility for non-service-connected 
death pension benefits, in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the appellant perfects 
an appeal, return the claim to the Board 
for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


